t c summary opinion united_states tax_court pamela l light petitioner v commissioner of internal revenue respondent docket no 22909-04s filed date pamela l light pro_se jack t anagnostis for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue and rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’ sec_2002 federal_income_tax the sole issue for this court to decide is whether petitioner must include in her gross_income alimony payments she received in background some of the facts have been stipulated and are so found at the time the petition in this case was filed petitioner resided in bethel pennsylvania petitioner and kent r gutzler mr gutzler were married on date there were no children born of the marriage after petitioner and mr gutzler separated a final order order was issued by the court of common pleas of berks county pennsylvania domestic relations section on date which directed that mr gutzler pay dollar_figure monthly for petitioner’s support effective date these monthly payments were to end in the event of either party’s death the order included a handwritten notation that read plaintiff agrees to be responsible for the monthly payment of the jeep vehicle in her possession and the insurance thereon the parties entered into a postnuptial agreement agreement on date under the agreement mr gutzler was ordered to pay petitioner alimony of dollar_figure a month these monthly payments were to end in the event of either party’s death the agreement also provided for the tax treatment of the payments the payments were to be alimony included in petitioner’s gross_income and deductible by mr gutzler from his gross_income moreover in the event that petitioner challenged mr gutzler’s rights to deduct any portion of the monthly payments from his income she would remain liable to him for the full amount of any increase in his federal_income_tax liability finally both parties specifically acknowledged that certain tax consequences might result from the agreement and that they had been advised to seek independent tax_advice regarding these possible tax consequences on or about date petitioner filed form_1040 u s individual_income_tax_return for on which she reported both adjusted gross and taxable_income of dollar_figure on date respondent issued a notice_of_deficiency respondent’s examination increased petitioner’s reported gross_income by dollar_figure representing the alimony payments petitioner received from mr gutzler in additionally respondent disallowed petitioner’s previously claimed earned_income_tax_credit of dollar_figure as a result of these changes respondent calculated a deficiency of dollar_figure for petitioner’ sec_2002 federal_income_tax discussion the commissioner’s determinations are presumed correct and taxpayers generally bear the burden of proving otherwise 290_us_111 accordingly petitioner bears the burden of proving that respondent’s determination in the notice_of_deficiency is erroneous see rule a welch v helvering supra pincite taxation of alimony an individual may deduct from his or her taxable_income the payments he or she made during a taxable_year for alimony or separate_maintenance sec_215 conversely the recipient of alimony or separate_maintenance payments must include those payments when calculating his or her gross_income sec_61 sec_71 defines alimony_or_separate_maintenance_payment as any payment in cash if a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includable in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse sec_71 defines a divorce_or_separation_instrument as a a decree of divorce or separate_maintenance or a written instrument incident to such a decree b a written_separation_agreement or c a decree not described in subparagraph a requiring a spouse to make payments for the support or maintenance of the other spouse characterization of monthly payments petitioner argued that none of the dollar_figure monthly payments she received in should be included in her gross_income under sec_71 because she and mr gutzler had a handshake understanding that the payments were not alimony petitioner testified to an oral agreement between mr gutzler and her that purportedly took place concurrent with the order it provided that mr gutzler would not deduct the payments nor would petitioner include the payments as income if she used the payments solely for her attorney’s fees payment of mr gutzler’s automobile insurance and payments on an automobile in mr gutzler’s possession petitioner now asks this court to reject the underlying order and agreement and in the alternative consider evidence of a handshake agreement and that the terms of the handshake agreement should supplant the meaning of alimony pendente lite and alimony as used in the order and the agreement since petitioner disputes the legal effects of the order and the agreement as written we must first examine the terms and tenor of those contracts order among the relevant provisions of the order paragraph of the legal notice p states all charging orders for spousal support and alimony pendente lite including unallocated orders for child and spousal support or child_support and alimony pendente lite shall terminate upon death of the payee agreement among the relevant provisions of the agreement paragraph waiver or modification to be in writing states no modification or waiver of any of the terms hereof shall be valid unless in writing and signed by both parties and no waiver or any breach hereof or default hereunder shall be deemed a waiver of any subsequent default of the same similar nature moreover paragraph integration reads this agreement constitutes the entire understanding of the parties and supercedes any and all prior agreements and negotiations between them there are no representations or warranties other than those expressly set forth herein section b support alimony and alimony pendente lite provisions states husband shall pay alimony pendente lite to wife in the sum of one thousand four hundred dollars dollar_figure per month until entry of the decree in divorce between the parties or for a period of four months after the execution date of this agreement such payments shall terminate in the event of husband’s death of wife’s prior death the alimony pendente lite order for support shall remain in full force and effect until the divorce decree is entered lastly section g tax provisions paragraph payments to be alimony reads it is the intention of the parties that all payments made to wife by husband pursuant to the provisions of paragraph b hereof while the parties are living apart are intended to be alimony payments taxable as income to wife and deductible from income by husband for income_tax purposes and that no other_payments made under this agreement are to be deemed or treated as alimony in the event of any_action taken by wife which affects husband’s rights to deduct any portion or all of the alimony payments from husband’s income wife will be liable to husband for the full amount of the increase in husband’s tax_liability resulting from the loss of the deduction all alimony payments shall terminate as set forth in paragraph c or upon the prior death of wife we are satisfied that payments made pursuant to both the order and the agreement meet the requirements of sec_71 and the order is a decree requiring payments for maintenance or support within the purview of sec_71 and it does not contain any provision that the payments not be includable in the payee’s gross_income furthermore the order specifically provides that payments are to cease upon the death of the payee spouse the agreement entered incident to the decree of divorce also specifies that the payments are to cease on the payee spouse’s death the agreement provides that the monthly payments are to be included in the gross_income of the payee spouse notably the agreement specifically supersedes any prior agreements between the parties constitutes the full understanding of the parties and provides that the payments are includable in the gross_income of the payee spouse therefore we find both the order and the agreement clear and unambiguous that the payments made pursuant to both are to be alimony as defined under sec_71 evidence of oral contract petitioner argued that despite plain language in the order and agreement to the contrary this court should consider evidence of an oral contract made concurrently with the order that the payments were not to be considered alimony includable in her gross_income nor would mr gutzler claim a deduction on the payments in exchange for certain obligations otherwise assumed by petitioner as well as in consideration for her abandoning their marital home petitioner claimed that these obligations included her assumption of mr gutzler’s automobile insurance payments payments on an automobile in mr gutzler’s possession and payment of her attorney’s fees our determination that the order and the agreement are clear enforceable contracts obligating mr gutzler to make payments to petitioner notwithstanding we next address petitioner’s argument that we should consider extrinsic evidence of a side agreement as to the parties’ intentions regarding the monthly payments agreements incident to a divorce are contracts that must be construed in accordance with the rules of law generally applicable to contract construction d’huy v d’huy a 2d pa super ct citing trumpp v trumpp a 2d pa super ct these rules require that contractual terms that are otherwise clear and unambiguous be given effect without reference to or reliance upon matters that may have occurred outside of the contract id equally true of course is that where the terms of a contract are ambiguous parol ie oral evidence may be received for the limited purpose of resolving these ambiguities id citing in re estate of breyer a 2d pa accordingly the question remaining is not petitioner’s intent as to the purported oral agreement but rather whether the terms alimony pendente lite and alimony as used in the order and the agreement are ambiguous the terms of the order and the agreement are otherwise clear and unambiguous in the order the parties expressly agreed that mr gutzler would pay petitioner monthly alimony pendente lite of dollar_figure based upon the disparity in their respective incomes petitioner may not argue that these payments are excludable from her gross_income simply because she earmarked them for other obligations namely her own attorney’s fees and payment on a vehicle which at trial she testified had been in her possession since date the notation on the order that petitioner was to remain responsible for payments on the jeep vehicle in her possession as of date does not imply that the monthly payments were expressly and only for this purpose additionally there was no evidence presented of petitioner’s obligation to pay mr gutzler’s automobile insurance out of the monthly payments petitioner also maintained an erroneous belief that because she was using part of the payments to satisfy her attorney’s fees in the underlying divorce action these payments would not be includable in her gross_income as previously discussed sec_71 provides that if a spouse receives alimony pendente lite the amount received must be included in the gross_income of the payee sec_71 c moreover because petitioner had unfettered discretion and control_over the payments she may not exclude from her gross_income amounts which she alone designated for her own attorney’s fees finally while we are sympathetic to petitioner’s argument that she would not have signed the order were it not for her understanding that she would not have to include payments received in her gross_income her misunderstanding is an error of law see sec_61 sec_71 accordingly because we find the underlying order and agreement clear controlling and the exclusive statement of all of the terms of the parties’ settlement we sustain respondent’s deficiency determination reviewed and adopted as the report of the small_tax_case division decision will be entered for the respondent
